Exhibit 10.26

 

Picture 2 [xncr-20141231ex1026a1271g001.jpg]

 

Master Services Agreement

 

This Master Services Agreement (this “Agreement”) dated July 14, 2014 (the
“Effective Date”), between Xencor, Inc., having a place of business at 111 West
Lemon Ave., Monrovia, CA 91016 (“Client”) and KBI Biopharma, Inc., having a
place of business at 1101 Hamlin Road, Durham, North Carolina 27704
(“KBI Biopharma”) (Client and KBI Biopharma, each a “Party”, and collectively,
the “Parties”).

 

Whereas, Client is engaged in the discovery and development of new biological
therapeutics;

 

Whereas, KBI Biopharma is in the business of providing biological development
and clinical manufacturing services; and

 

Whereas, Client desires KBI Biopharma to perform certain services in accordance
with the terms of this Agreement and KBI Biopharma desires to perform such
services.

 

Now, therefore, in consideration of the above statements, which form part of
this Agreement, and other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the Parties hereto agree as follows:

 

1.



Services to be Performed

 

1.1



Scope.  KBI Biopharma shall use reasonable commercial efforts to perform the
services (the “Services”) detailed in Proposal Number 13.XEN.02 v.01 dated June
23, 2014, which has been executed by the Parties and attached hereto as
Attachment One and incorporated herein by reference (the “Proposal”).  Any
deliverables to be provided to Client as a result of the performance by
KBI Biopharma of the Services shall be set forth in the Proposal (the
“Deliverables”).  In the event that Client requests KBI Biopharma to perform
services beyond the scope of services specifically stated in the Proposal,
KBI Biopharma shall have no obligation to perform such supplemental services
unless and until a Change Order is executed in accordance with Article 8 below,
or unless the Parties agree in writing on a proposal for additional services to
be performed under this Agreement.

 

1.2



Additional Services. The Parties may agree upon additional Services to be
performed under the terms of this Agreement, as may be described in purchase
orders or proposals to be mutually agreed upon by the Parties in writing.

 

1.3



Compliance with Laws.  As applicable to the Services, KBI Biopharma shall
perform the Services in all material aspects in compliance with current cGMP and
other applicable rules, regulations and guidelines of the U.S. Food and Drug
Administration (“FDA”), as then in effect, governing the manufacture, testing
and quality control of investigational drugs.  For purposes of the foregoing,
"cGMP" means the current Good Manufacturing Practices as promulgated under each
of the following as in effect on the date of this Agreement and as amended or
revised after the date of this Agreement and in effect at the time of the
performance of the Services:  (a) the U.S. Food, Drug & Cosmetics Act (21 U.S.C.
§ 301 et seq.) and related U.S. regulations, including 21 Code of Federal
Regulations (Chapters 210 and 211) and (b) the ICH guide Q7 "ICH Good
Manufacturing Practice



1

--------------------------------------------------------------------------------

 

Guide for Active Pharmaceutical Ingredients" as applied to investigational drugs
(Section 19). Client shall have responsibility for determining regulatory
strategy and for all regulatory decisions except for those matters that
KBI Biopharma, in its reasonable discretion deems contrary to regulatory
requirements or commitments made by KBI Biopharma to regulatory authorities, of
which matters KBI Biopharma shall promptly notify Client in writing.  Should the
U.S. government regulatory requirements change, KBI Biopharma will use
reasonable efforts to satisfy the new requirements.  Notwithstanding the
foregoing, in the event that compliance with such new U.S. regulatory
requirements necessitates a change in the scope or nature of the Services to be
completed, KBI Biopharma will submit to Client a Change Order in accordance with
Article 8.

 

2.



Client Obligations

 

2.1



General.  Unless otherwise agreed to by the Parties in writing, in each case in
accordance with the Proposal, Client is solely responsible for, and performance
hereunder by KBI Biopharma is contingent upon: (a) provision of complete and
accurate scientific data regarding the product which is the subject of the
Proposal (the “Product”) and as otherwise to be supplied by Client pursuant to
the Proposal; (b) provision of all information necessary to effect the reliable
transfer of methods to KBI Biopharma; (c) provision of specific reagents,
reference standards or other materials necessary for execution of Services, as
may be provided in the Proposal; (d) if applicable, review and approval of
in-process and finished product test results to ensure conformity of such
results with required Product specifications, regardless of which Party is
responsible for finished Product release; (e) preparation of all submissions to
regulatory authorities; and (f) performance of all other obligations of Client
set forth in the Proposal.  Client shall use reasonable efforts to perform its
obligations as set forth in this Agreement, support and cooperate with the
execution of the Services and shall not engage in any act or omission, which may
reasonably be expected to prevent or delay the successful execution of the
Services. Such support and cooperation shall include, but not be limited to,
informing KBI Biopharma of global regulatory strategy for development and
approval of the Product to the extent relevant to the Proposal, prompt review
and approval of documents requiring Client’s signature, timely delivery of
methods and materials and prompt response to other similar issues.

 

2.2



Provision of Regulatory Submissions. Prior to making any submission for
regulatory approval of the Product, upon the request of KBI Biopharma, Client
shall provide copies of all relevant regulatory submissions relating to
KBI Biopharma’s manufacturing procedures (if applicable to the Services) to
KBI Biopharma for review and opportunity to comment.   

 

2.3



Information Regarding Hazardous Materials.  Client shall provide to
KBI Biopharma, on an on-going basis throughout the Term (as defined below), any
applicable safe handling instructions for any substance or material provided by
or on behalf of Client to KBI Biopharma in sufficient time for review and
training by KBI Biopharma prior to delivery of any such substance or material to
KBI Biopharma.  Where appropriate or required by law, Client shall provide a
Material Safety Data Sheet and instructions for proper storage for all
Client-provided materials, finished product and reference standards. Client
shall notify KBI Biopharma in writing of the possibility of cross contamination
of any products being manufactured or stored by KBI Biopharma, and shall
undertake reasonable precautions to minimize the risk that any materials
provided by or on behalf of Client cross-contaminate any other manufacturing or
other activities conducted by KBI Biopharma.

 

2.4



Other Company Materials.  As soon as practicable following the execution of this
Agreement, Client shall provide to KBI Biopharma all materials, know-how,
information and technical assistance under Client’s control which is associated
with the Product or otherwise required for the performance of the Services in
accordance with the Proposal.  Client agrees that such materials, know-how,
information and technical assistance shall be complete and accurate. Client
hereby grants to KBI Biopharma during the Term of this Agreement the right to
use any and all patent rights, trade secrets, intellectual property and other
materials under Client’s control to the extent useful and solely for
KBI Biopharma to perform the Services.





2

--------------------------------------------------------------------------------

 

 

3.



Performance

 

3.1



Schedule.  Due to the unpredictable nature of biological processes, the
timelines and schedules for the performance of the Services (including without
limitation the dates for production and delivery of Product) and the yield or
quantity of Product as set out in the Proposal are estimates only. 
KBI Biopharma shall keep Client regularly informed in writing of any such
changes that are necessary to the Proposal, and agrees that such changes will be
made to the minimum extent reasonably necessary.  Client shall not be entitled
to cancel any unfulfilled part of the Services or refuse acceptance of Product
related to the Proposal on grounds of late performance of the Services or late
delivery of the Product subject to the provisions of this Section 3.1 unless
such delay is caused by KBI’s negligence or otherwise arises as a result of
actions or decisions within the reasonable control of KBI Biopharma.  In the
event of a delay not caused by negligence or not as a result of decisions within
the reasonable control of KBI Biopharma,  KBI Biopharma shall not be liable for
any loss, damage, costs or expenses of any nature, whether direct, indirect,
incidental or consequential, arising out of any delay in performance or delivery
howsoever caused; or arising out of any failure to produce the estimated
quantities of Product for delivery on the estimated schedule.

 

3.2



Technical Difficulties.  If it becomes apparent to either KBI Biopharma or
Client at any stage in the provision of any Services that, as a result of
scientific or technical reasons out of the reasonable control of either Party,
it will not be possible to complete the Services in the manner described in this
Agreement or the Proposal or any Change Order thereto, the Parties will (a)
identify the problem, (b) submit the problem in writing to senior management of
each Party, and (c) negotiate in good faith for a sixty (60) day period from the
date senior management of the Parties first convene regarding how to resolve
such problem in a commercially reasonable manner. If the Parties do not agree on
a commercially reasonable resolution to the problems within such sixty (60) day
period, KBI Biopharma and Client shall each have the right to terminate this
Agreement by written notice to the other Party, subject to Section 25.2.

 

3.3



Quality Agreement.  Contemporaneously with the execution of this Agreement, or
as soon as practicable after the execution hereof, in the event that the
Proposal specifically enumerates Services that include the performance of
activities that are subject to cGMP, the Parties shall develop and agree upon a
quality agreement describing the regulatory and compliance roles and
responsibilities of each Party, including without limitation, procedures for
handling Product recalls and non-conforming Product, the format and content of
which shall be agreed upon by the Parties (the “Quality Agreement”).  Upon
execution by both Parties, the Quality Agreement shall be incorporated herein
and attached hereto as Attachment Two.

 

3.4



Non-Conforming Services.  Within thirty (30) days of from receipt of executed
batch records (including in-process and final analytical results) of the Product
or as otherwise specified in the Proposal or a Quality Agreement, Client shall
inform KBI Biopharma of any material non-conformity with required specifications
set forth in the Proposal, as may be further provided in the Quality
Agreement.  In the event that such non-conformity is attributable to a breach of
KBI Biopharma’s obligations under this Agreement, then, as Client’s sole and
exclusive remedy, KBI Biopharma shall, subject to Client providing the
replacement active pharmaceutical ingredient or other source materials, as
applicable, re-perform such non-conforming Services as soon as possible with no
additional fees to Client.

 

4.



Work Output

 

4.1



All reports specified in the Proposal and other applicable cGMP documentation
(“Work Output”) will be prepared using KBI Biopharma’s standard format(s) unless
otherwise specified in the Proposal, the Quality Agreement or this
Agreement.  Client will be supplied with copies of Work Output generated as a
result of the Services as set forth in the Proposal or Quality
Agreement.  Furthermore, for all work segments, Client shall have access to all
raw data for on-site review during a facility visit (pursuant to Section 5 of
this Agreement) and have access to and be provided



3

--------------------------------------------------------------------------------

 

with electronic copies of all raw data upon reasonable request (e.g. HPLC or
calorimetric traces or assay work sheets), including through an electronic
portal.  All Work Output and any required Product samples will be archived by
KBI Biopharma for a period of five (5) years following completion of the
Services unless otherwise provided in the Proposal or required by applicable
U.S. laws or regulations, at which time KBI Biopharma will notify Client of its
options.  At such time after completion of the Services, Work Output and Product
samples will be sent to Client and a reasonable return fee will be charged.  If
Client chooses to have KBI Biopharma dispose of Work Output and Product samples,
a reasonable disposal fee will be charged.  Work Output shall include
KBI Biopharma’s assistance in the transfer of all necessary, intellectual
property, methods, processes, documentation and other information necessary to
allow Client to utilize the work product arising from the Services, including
the licenses granted hereunder.

 

5.



Facility Visits and Audits

 

5.1



Scope of Visit. Client shall have the right upon no less than thirty (30) days’
prior written notice to KBI Biopharma and during regular business hours, to
visit KBI Biopharma (i.e., person in the plant) to observe the progress of the
Services and to inspect related records and data for the purpose of making
quality control inspections so as to assure compliance with this Agreement
unless a material issue arises with respect to the Services or the Product, in
which event  two (2) business days notice is required.  The form, participants,
duration and procedures of all visits shall be subject to KBI Biopharma’s
reasonable approval.

 

5.2



Client Obligations.  It shall be the duty of Client to provide for the safety
of, and prevention of accident or injury to, Client, its employees, agents,
representatives, and guests of any of them while in, on or about KBI Biopharma’s
premises unless as a result of KBI’s negligence or willful act. KBI Biopharma
also wants to ensure that all visits are conducted in a manner reasonably
required to protect the confidentiality of KBI Biopharma Confidential
Information and the confidential information of other clients.  As such, Client
agrees that it and its subcontractors, employees, agents, representatives, and
guests of any of them shall: (a) be subject to a nondisclosure obligation
comparable in scope to Article 13, (b) follow such security and facility access
procedures as are designated by KBI Biopharma, (c) be accompanied by a
KBI Biopharma representative, (d) not enter areas of any KBI Biopharma facility
at times when any third party's products are being manufactured to assure
protection of KBI Biopharma’s or third party’s confidential information, (e)
stay within the confines of  KBI Biopharma’s facilities and shall not
visit  areas of the facility other than those areas necessary for the
performance of the facility visit provided for herein without KBI Biopharma’s
prior written permission, and (f) use good faith efforts to avoid disrupting
KBI Biopharma’s operations. All information learned, observed or obtained by
Client during any visit to KBI Biopharma’s facilities shall be deemed
“Confidential Information” of KBI Biopharma under Article 13 unless it relates
to the Services of the Proposal, regardless of whether such information is
marked “Confidential” or subsequently summarized in writing.  Client warrants
that it, and its subcontractors, employees, agents, representatives, and any
personnel acting on behalf of Client hereunder who visit the KBI Biopharma
facility: (i) are not knowingly, after reasonable diligence, debarred, under
subsections 306(a) or (b) of the Generic Drug Enforcement Act of 1992, as each
may be amended from time to time, and (ii) will at all times comply with all
safety and security regulations in effect from time to time and communicated by
KBI Biopharma, and (iii) will at all times comply with Article 13 with respect
to the confidentiality and use of KBI Biopharma Confidential Information. 

 

5.3



Costs.  Client may conduct one (1) such quality assurance facility visit per
calendar year at no cost to Client unless material issues arise as a result of
the Services.  Additional audits will be invoiced separately on a time and
materials basis at the then current rate for such services.

 

6.



Regulatory Inspections

 

6.1



General.  KBI Biopharma will promptly notify Client of any regulatory
inspections directly relating to the Services, in accordance with the terms of
the Quality Agreement (if applicable).  KBI Biopharma agrees to reasonably
cooperate with all regulatory authorities and submit to



4

--------------------------------------------------------------------------------

 

reasonable inspections by such authorities. 

 

6.2



Costs.    Client shall be responsible for, and shall promptly pay, all
documented costs charged by a regulatory authority for inspections directly
related to the Services to be provided in the Proposal. KBI Biopharma’s costs in
connection with regulatory inspections will be invoiced separately on a time and
materials basis at the then current rate for such services.

 

7.



Compensation

 

7.1



Fees and Invoices.  In consideration for KBI Biopharma performing the Services,
Client shall pay to KBI Biopharma such amounts as described in the Price and
Payment Terms section of the Proposal and as otherwise described in this
Agreement.  Following payment of an initial fee as provided in Section 7.2, the
remainder of the service fees will be billed by KBI Biopharma in semi-monthly
invoices based on a billing schedule derived from the project
schedule.  Payments are due thirty (30) days from date of invoice issuance,
except as specifically provided in this Agreement.  Charges for materials will
be invoiced to Client and are payable at the time that KBI Biopharma orders such
materials for Client’s project.  Client agrees to pay to KBI Biopharma the cost
of materials plus a 10% materials handling fee for the consumables and materials
purchased and maintained by KBI Biopharma for the Services. Late payments are
subject to an interest charge of one and one half percent (1½%) per month or, if
less, the maximum legal interest rate per month.  Failure to bill for interest
due shall not be a waiver of KBI Biopharma’s right to charge interest.  All
payments are non-refundable unless KBI Biopharma breaches this Agreement.  If
paid by wire transfer, any applicable wire transfer fees must be included in the
payment issued to KBI Biopharma.  Client shall be responsible for, and shall
promptly pay to KBI Biopharma upon demand, all costs and expenses (including
without limitation reasonable attorneys fees and court costs) incurred by
KBI Biopharma in connection with the collection of payments due under this
Agreement.  Unless within thirty (30) days of the date of invoice, Client has
advised KBI Biopharma in good faith and in writing the specific basis for
disputing an invoice, Client’s failure to promptly pay an invoice may, at
KBI Biopharma’s election, and notwithstanding the provisions of Section 25.3,
constitute a material breach of this Agreement.

 

7.2



Start-up Payment.  For the initial Proposal set forth as Attachment One, initial
fees to account for facilities preparation costs and resource allocation
commitments with respect to Client’s project(s), as agreed by the Parties, are
set forth in Section 7.1 of the Proposal.  The initial fees agreed upon therein
shall be applied on a pro-rata basis to cover one third of the service fees of
each project invoice, until the initial fees have been fully applied.  For any
subsequent Proposals for additional Services that the Parties may mutually agree
upon pursuant to Section 1.2 of this Agreement, KBI Biopharma and Client will
agree on any up-front initial fees and the application of such fees in each such
Proposal.  Initial fees, as agreed in a Proposal, are due upon execution of the
applicable Proposal, whichever occurs later.  Upon termination of a Proposal or
this Agreement, any remaining portion of the initial fee shall be applied to any
outstanding amounts due from Client under the applicable Proposal.  Unless
otherwise provided in this Agreement or the applicable Proposal, initial fees
are non-creditable, non-transferable to apply to any Services other than under
the applicable Proposal. 

 

7.3



Client Delays.  KBI Biopharma allocates resources to the Services that may be
difficult or impractical to reallocate to other programs in the event of a delay
attributable to Client’s failure to comply with its obligations under this
Agreement, Client’s written request for delay, or scientific or technical issues
related to Client’s Product which are outside of KBI Biopharma’s control.  In
recognition of this, Client and KBI Biopharma will agree in each Proposal to
provisions regarding liquidated damage payments as a result of such a
delay.  Where the Services include manufacturing Services, each Proposal shall
contain provisions regarding reservation fees for manufacturing slots and/or
liquidated damages in the event that Client cancels or postpones a manufacturing
run for any reason other than a material breach of this Agreement by
KBI Biopharma, or in the event that a manufacturing run is cancelled or
postponed for scientific or technical issues related to Client’s Product which
are outside of KBI Biopharma’s control. 





5

--------------------------------------------------------------------------------

 

 

7.4



Taxes.  Any federal, state, county or municipal sales or use tax, excise tax,
customs charges, duties or similar charge, or any other tax assessment (other
than that assessed against KBI Biopharma’s income), license, fee or other charge
lawfully assessed or charged on the manufacture, sale or transportation of
Product sold or Services performed pursuant to this Agreement, and all
government license filing fees and, if applicable, Prescription API User (PDUFA)
annual establishment fees with respect to all Products and Services shall be
paid by Client.

 

8.



Change Orders

 

8.1



Change Orders.  The budget for the Services specified in the Proposal and the
estimated timelines specified therein are subject to a number of assumptions set
forth in the Proposal.  The assumptions relate to the design and objectives of
the Proposal, timing, , if any, and other matters relating to the completion of
the Services as may be set forth in the Proposal (“Proposal Assumptions”). 
KBI Biopharma also assumes that Client will cooperate and fully perform its
obligations under this Agreement and the Proposal in a timely manner, that no
event outside of KBI Biopharma’s control will occur (including without
limitation a Force Majeure Event), and that there are no changes to any
applicable laws, rules or regulations relating to the performance of the
Services (the foregoing assumptions together with the Proposal Assumptions,
collectively, the “Assumptions”).  In the event of a failure of any of the
Assumptions, the objectives of the Proposal cannot be achieved based on the
Assumptions, or Client requests a change to the Proposal, then the scope of
services to be performed, shall be amended as provided in this Article 8 (a
“Modification”).  Modifications shall also arise in the event (i) Client revises
KBI Biopharma’s responsibilities, the specifications, the Proposal instructions,
procedures, Assumptions, processes, test protocols, test methods, or analytical
requirements; (ii) Client’s requirements or any Client provided information is
inaccurate or incomplete; or (iii) other reasons identified in the Proposal.

 

8.2



Change Order Process.  In the event a Modification is requested by Client or by
KBI Biopharma,  KBI Biopharma shall provide Client with a change order
containing an estimate of the required Modifications to the budget, activities
and/or duration specified in the Proposal (“Change Order”).  Client and
KBI Biopharma shall negotiate in good faith for a period of ten (10) business
days following receipt of such Change Order by Client (the “Change Order
Negotiation Period”) to agree on a Change Order that is mutually acceptable.  If
practicable, and agreed to by Client, KBI Biopharma shall continue work on the
Services during any such negotiations, but shall have no obligation to commence
work with respect to any Change Order unless authorized in writing by
Client.  In the event the Parties are unable to agree upon such Change Order
within the Change Order Negotiation Period, either party may elect to terminate
this Agreement, or if reasonably possible and acceptable to Client, to perform
the Services without regard to the unresolved Change Order; provided, however,
that the estimated timelines shall be adjusted to reflect any delay during the
Change Order Negotiation Period.  In the event that this Agreement is so
terminated, the provisions with respect to the effect of termination set forth
in Section 25.5 shall apply.  Any disputes arising from this Section 8.2 shall
be resolved in accordance with the dispute resolution procedures set forth in
Article 23.

 

8.3



Regulatory Changes.  Notwithstanding the foregoing, with respect to any changes
or modifications to the Proposal, Services or Product specifications dictated by
the FDA or other applicable law or authority, Client shall be responsible for
the costs of making such changes (including without limitation capital costs),
validating the manufacturing process after any such change is made, and any
increases in the cost of manufacturing the Product or provision of Services as a
result of such change.  With respect to any such changes dictated by the FDA or
other applicable law or authority, the Parties will promptly meet to discuss the
actions necessary to comply with such changes and the costs associated
therewith.  If, after reasonable efforts, the Parties are unable to agree on
such changes (including the costs payable by Client pursuant to this Section
8.3), or if KBI Biopharma is unable to comply with such changes or modifications
through the exercise of commercially reasonable efforts, either party may, in
its sole discretion, terminate the Proposal



6

--------------------------------------------------------------------------------

 

upon written notice to the other party.

 

8.4



Non-Material Changes. Notwithstanding the foregoing, Client acknowledges,
however, that KBI Biopharma is given flexibility to conduct the Services,
although not expressly stated in the Proposal, at the time and in the manner
that KBI Biopharma deems reasonably necessary to fulfill its obligations under
this Agreement.  Such flexibility includes the right to make non-Material
Changes to the Services and the Proposal, provided that KBI Biopharma implements
all such changes only (a) in accordance with KBI Biopharma’s written standard
operating procedures governing change control and (b) after confirming that such
change does not affect either the related Product specifications if such
specifications and requirements are fixed in writing by the Parties.  As used
herein, "Material Change" is defined as any variation, alteration or
modification of activities, materials, or methods provided in the Proposal that
(i) impacts the regulatory commitments or filings for the Product, (ii) affects
the quality, purity, identity or strength of the Product, or (iii) materially
increases the cost of manufacturing the Product.

 

9.



Shipment

 

9.1



General.  Unless otherwise agreed in writing by the Parties, all Deliverables,
products, raw materials, samples components or other materials provided
hereunder by KBI Biopharma shall be made available for shipment  Ex Works
(INCOTERMS 2010) KBI Biopharma’s facilities. For purposes of clarification, Ex
Works means that carriage of goods shall be arranged by Client, and the cost of
such carriage and risk of loss shall transfer to Client when the goods have been
made available for shipment at KBI Biopharma’s facilities. KBI Biopharma shall
package for shipment such product, raw materials, samples, components or other
materials at Client’s expense (including insurance) and in accordance with
Client’s complete written and reasonable instructions. 

 

9.2



Shipping Charges.  Client shall pay to KBI Biopharma, in addition to actual
shipping costs, a handling fee of either (i) One Hundred Dollars ($100) for each
standard shipment, or (ii) One Thousand Dollars ($1,000) for each expedited
shipment (i.e., shipment made available in less than forty-eight (48) hours from
request by Client).

 

10.



Notices

 

Any notice required to be given pursuant to the terms and provisions hereof
shall be in writing and shall be sent by certified or registered mail, postage
prepaid with return receipt requested, or by nationally recognized overnight
courier, postage prepaid with return receipt requested, or by confirmed
facsimile (with printed confirmation of receipt), to the other Party at the
following address:

 

If to Client:

 

Xencor, Inc.

111 W. Lemon Avenue, 2nd Floor

Monrovia, CA 91016

Attention: John Kuch, Vice President, Finance

With a copy to the General Counsel, at the same address

 

If to KBI Biopharma:

 

KBI Biopharma, Inc.

1101 Hamlin Road

Durham, North Carolina 27704

Attention: Jim Chopas, Vice President Finance

 

with a copy to the Vice President and General Counsel, at the same address.

 

Each notice shall be deemed sufficiently given, served, sent, or received for
all purposes at such time as it



7

--------------------------------------------------------------------------------

 

is delivered to the addressee or at such time as delivery is refused by the
addressee upon presentation.

 

11.



Limitations of Liability

 

Notwithstanding anything herein to the contrary, KBI Biopharma’s total liability
for any loss, including without limitation Losses indemnifiable pursuant to
Article 15, suffered by Client resulting from this Agreement, or any other
liability of any nature except for liability for death or personal injury
arising as a result of KBI Biopharma’s negligence or willful acts,, shall be
limited to the payment of damages which shall not exceed the price for Services
paid by Client to KBI Biopharma under the Proposal. 

 

Except as expressly provided in this AgReement, NEITHER PARTY Shall BE LIABLE TO
THE OTHER PARTY FOR ANY INCIDENTAL, INDIRECT, PUNITIVE, CONSEQUENTIAL (INCLUDING
WITHOUT LIMITATION, LOST PROFITS), EXEMPLARY OR SPECIAL DAMAGES OF ANY TYPE,
ARISING IN CONNECTION WITH THIS AGREEMENT, THE PROPOSAL, THE QUALITY AGREEMENT
OR ANY ATTACHMENTS OR DOCUMENTS RELATED THERETO, WHETHER OR NOT FORESEEABLE AND
WHETHER SUCH DAMAGES ARISE IN TORT, CONTRACT, EQUITY, STRICT LIABILITY, OR
OTHERWISE, EVEN IF THE PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.

 

12.



Warranties

 

12.1



Warranties of KBI Biopharma.

 

12.1.1    As of the Effective Date, KBI Biopharma represents and warrants to
Client that it has all requisite corporate power and authority to enter into and
perform all of its obligations under this Agreement.  The execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby
have been duly and validly authorized by all necessary corporate action in
respect thereof on the part of KBI Biopharma.  Neither the execution and
delivery of this Agreement nor the performance of the transactions contemplated
hereby, nor compliance by KBI Biopharma with the provisions hereof, shall
conflict with any obligations or agreements of KBI Biopharma to any person,
contractual or otherwise.

 

12.1.2    KBI Biopharma warrants to Client that it will render the Services with
due care, consistent with industry standards for work of a similar nature and
that, to the best of KBI Biopharma’s knowledge performance of the Services using
KBI Biopharma’s intellectual property will not violate or infringe upon the on
the patents, trademarks, service marks, copyrights, or intellectual property of
any nature of any third party .

 

12.1.3  KBI Biopharma represents to Client that it is not debarred, and warrants
to Client that it will not knowingly, after reasonable diligence use in any
capacity the services of any person debarred, under subsections 306(a) or (b) of
the Generic Drug Enforcement Act of 1992, as each may be amended from time to
time.

 

12.1.4  EXCEPT AS EXPRESSLY WARRANTED IN THIS SECTION 12.1, KBI BIOPHARMA MAKES
NO REPRESENTATION OR WARRANTY WITH RESPECT TO THE SERVICES OR PRODUCT, EXPRESS
OR IMPLIED, IN ANY MANNER AND EITHER IN FACT OR BY OPERATION OF LAW, AND
SPECIFICALLY DISCLAIMS ANY AND ALL IMPLIED OR STATUTORY WARRANTIES, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, COURSE OF DEALING, COURSE OF PERFORMANCE, USAGE OF TRADE OR
NONINFRINGEMENT.  KBI BIOPHARMA MAKES NO WARRANTIES THAT THE EXECUTION OF THE
SERVICES WILL RESULT IN ANY SPECIFIC QUANTITY OR AMOUNT OF PRODUCT.

 

12.1.5    KBI Biopharma has entered into certain covenants as provided in this
Agreement with respect to the performance of the Services and has warranted, in
Section 12.1.2, that the Services will be rendered with due care; however, no
predetermined results are assured.  Client



8

--------------------------------------------------------------------------------

 

understands and agrees that the Services are experimental in nature, that
biopharmaceutical process development is subject to certain inherent risks, and
as such nothing in this Agreement shall be construed as a guarantee or warranty
by KBI Biopharma that the Services, the Products, the Deliverables, or the
materials, data, information of other results produced in connection therewith,
will meet or otherwise satisfy any of the objectives, goals or targets stated in
the Proposal.  Client hereby acknowledges and agrees that there is absolutely no
guarantee:

 

(i)that the results of the Services will be successful in any way or will be
commercially exploitable, profitable or approved by any regulatory authority;

 

(ii)that the Product, or any product, resulting from the Services will fulfill
certain specifications or certain yields; or

 

(iii)the Products, the Services and/or the results of the Services will satisfy
the requirements of any regulatory agencies at the time of submission of such
results to such agencies.

 

12.1.6  Client’s sole and exclusive remedy and KBI Biopharma’s sole and
exclusive obligation under the warranties provided in this Agreement shall be
the remedy provided in Section 3.4. 

 

12.2



Warranties of Client.

 

12.2.1    As of the Effective Date, Client represents and warrants to
KBI Biopharma that it has all requisite corporate power and authority to enter
into and perform all of its obligations under this Agreement.  The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby have been duly and validly authorized by all necessary corporate action
in respect thereof on the part of Client.  Neither the execution and delivery of
this Agreement nor the performance of the transactions contemplated hereby, nor
compliance by Client with the provisions hereof, shall conflict with any
obligations or agreements of Client to any person, contractual or otherwise.

 

12.2.2    Client represents and warrants to KBI Biopharma that it holds legal
title to, or is fully entitled to provide, the materials, methods, plans,
processes and other intellectual property necessary to conduct the Services and
that to the best of Client’s knowledge, KBI Biopharma’s performance of the
Services will not violate or infringe on the patents, trademarks, service marks,
copyrights, or intellectual property of any nature of any third party. 

 

12.2.3    Client represents and warrants to KBI Biopharma that all materials
provided by Client for use in the performance of the Services shall be free of
defects and contaminants and shall be fit for use in the performance of the
Services.

 

12.2.4    Client represents and warrants to KBI Biopharma that it will hold, use
and/or dispose of Product and all materials provided by KBI Biopharma in
accordance with all applicable laws, rules and regulations.

 

12.2.5    Client represents and warrants to KBI Biopharma that no specific safe
handling instructions are applicable to any substance or material provided by
Client to KBI Biopharma, except as disclosed to KBI Biopharma in writing in
sufficient time for review and training by KBI Biopharma prior to delivery of
any such substance or material to KBI Biopharma.

 

13.



Confidentiality

 

13.1



Confidential Information.  During the Term and for a period of five (5) years
thereafter, each Party shall maintain in confidence all information and
materials of the other Party disclosed or provided to it (the “Recipient”) by
the other Party (the “Disclosing Party”) including the terms and conditions (but
not the existence) of this Agreement.  Confidential information shall be
identified as confidential in writing or, if disclosed verbally or by
observation, summarized in writing and



9

--------------------------------------------------------------------------------

 

submitted to Recipient within thirty (30) days of the oral or visual disclosure
thereof  (together with all embodiments thereof, the “Confidential
Information”); provided, however, (a) information need not be labeled or marked
“confidential” to be deemed Confidential Information hereunder, if under the
circumstances it is, or should be, understood to be confidential; and (b) in
accordance with Section 5.2, information not related to the Services or Proposal
which is learned, observed or obtained by Client during any visit to
KBI Biopharma’s facilities shall be deemed “Confidential Information” of
KBI Biopharma hereunder, regardless of whether such information is marked
“confidential” or subsequently summarized in writing. 

 

13.2



Exceptions.  Notwithstanding the foregoing, Confidential Information shall not
include that portion of information or materials that the Recipient can
demonstrate by contemporaneous written records was:

 

(i)



known to the general public at the time of its disclosure to the Recipient, or
thereafter became generally known to the general public, other than as a result
of actions or omissions of the Recipient in violation of this Agreement;

 

(ii)



disclosed to the Recipient on an unrestricted basis from a source unrelated to
the Disclosing Party and not known by the Recipient to be under a duty of
confidentiality to the Disclosing Party, as evidenced by competent written
proof; or

 

(iii)



independently developed by the Recipient, or known by the Recipient prior the
date of disclosure by the Recipient, without the use of Confidential Information
of the Disclosing Party, as evidenced by competent written proof.

 

13.3



Additional Protections. Each Party shall take all reasonable steps to maintain
the confidentiality of the Confidential Information of the other Party, which
steps shall be no less protective than those that such Party takes to protect
its own information and materials of a similar nature, but in no event less than
a reasonable degree of care.  Neither Party shall use or permit the use of any
Confidential Information of the other Party except for the purposes of carrying
out its obligations or exercising its rights under this Agreement.  All
Confidential Information of a Party, including all copies and derivations
thereof, is and shall remain the sole and exclusive property of the Disclosing
Party and subject to the restrictions provided for herein.  Neither Party shall
disclose any Confidential Information of the other Party other than to those of
its directors, officers, employees, licensors, independent contractors,
assignees, agents and external advisors directly concerned with the carrying out
of this Agreement, on a strictly applied “need to know” basis, provided that any
such disclosure is made subject to obligations of confidentiality no less
stringent than the obligations provided herein.

 

13.4



Permitted Disclosures.  The obligations set forth in this Article 13 shall not
apply to the extent that Recipient is required to disclose information by law,
judicial order by a court of competent jurisdiction, or the rules of a
securities exchange or requirement of a governmental agency for purposes of
obtaining approval to test or market Product, or disclosures of information to a
patent office for the purposes of filing a patent application as permitted in
this Agreement; provided, however, that the Recipient shall provide prior
written notice thereof to the Disclosing Party and sufficient opportunity for
the Disclosing Party to review and comment on such required disclosure and
request confidential treatment thereof or a protective order therefore.  Any
disclosure permitted pursuant to this Section 13.4 shall not be considered an
exception under Section 13.2.

 

13.5



Injunctive Relief.  The Parties acknowledge that either Party’s breach of this
Article 13 may cause the other Party irreparable injury for which it may not
have an adequate remedy at law.  In the event of a breach, the non-breaching
Party shall be entitled to seek injunctive relief in addition to any other
remedies it may have at law or in equity, in accordance with Article 23
notwithstanding any other damage limitations in this Agreement.

 



10

--------------------------------------------------------------------------------

 

14.



Inventions

 

14.1



Inventions.  KBI Biopharma hereby assigns and  at no cost, to Client any all
data, ideas, information, formulations, developments, and inventions that are
Product improvements, or improvements to Client Materials discovered by
KBI Biopharma employees as a result of performing the Services under this
Agreement, including Work Output and process inventions that are not Process
Inventions (as defined below) (“Product Invention”); and will take such further
actions and execute such documents to evidence such assignment provided Client
requests such assignment, in writing, within one (1) year of notification of
such Product Invention. Notwithstanding the foregoing, KBI Biopharma shall
retain all rights to any data, ideas, information, developments, inventions, or
know-how relating to general manufacturing and analytical methods and processes
developed, conceived or reduced to practice in connection with the Services
which can be generally applied to the production of biologics other than the
Product (“Process Invention”). If Client requests and at Client’s expense,
KBI Biopharma will execute any and all applications, assignments or other
instruments and give testimony which shall be necessary to apply for and obtain
letters of patent of the US or of any foreign country with respect to the
Product Invention and Client shall compensate KBI Biopharma for the time devoted
to such activities and reimburse it for expenses incurred. For Product
Inventions assigned pursuant to this section, Client shall provide KBI Biopharma
a royalty-free license to use such Product Inventions to the extent necessary to
perform the Services.

 

14.2



Process Inventions.  For Process Inventions, KBI Biopharma grants to Client a
perpetual, world-wide, royalty-free, non-exclusive, fully paid, irrevocable
license for Client to use such Process Inventions, including KBI Biopharma
Process Technology to manufacture or have manufactured the Product or
derivations of such Product.  If KBI Biopharma requests, and at KBI Biopharma’s
expense, Client will execute any and all applications, assignments or other
instruments and give testimony which shall be necessary to apply for and obtain
letters of patent of the US or of any foreign country with respect to the
Process Inventions and KBI Biopharma shall compensate Client for the time
devoted to such activities and reimburse it for expenses incurred.

 

14.3



Client Materials.  All Client Materials that KBI Biopharma may have access to in
order to perform the Services shall be owned exclusively by the Client.  Nothing
in this Agreement shall be deemed to grant any rights to KBI Biopharma in any
Client Materials, other than the right for KBI Biopharma to use such Client
Materials to solely perform the Services.  For the purposes hereof, “Client
Materials” means all Client proprietary materials and information, intellectual
property and developments, including without limitation, all patents, patent
applications, know-how, inventions, designs, concepts, technical information,
manuals, or instructions which, as of the Effective Date, are owned, licensed or
controlled by Client relating to the development, formulation, manufacture,
processing, packaging, analysis or testing of the Product.  In the event that
Client loses or forfeits its rights in such proprietary Client Materials during
the Term of this Agreement for any reason, Client shall provide notice of same
to KBI Biopharma immediately and the applicable Proposal shall be subject to
immediate termination by KBI Biopharma at that time, subject to Section 25.2.

 

14.4



KBI Biopharma Process Technology. Client acknowledges that KBI Biopharma, and
KBI Biopharma’s personnel, possess and continuously update proprietary
inventions, tools, templates, models, methodologies, processes, know-how, trade
secrets, improvements, and other intellectual properties and other assets
(including but not limited, to analytical methods, procedures and techniques,
computer technical expertise and software, and business practices, related to
the development and commercialization of biopharmaceuticals, as well as other
areas, which have been independently developed by KBI Biopharma and its
personnel), certain of which may be used, improved, modified or developed by
KBI Biopharma in the course of rendering the Services (collectively,
“KBI Biopharma Process Technology”).  KBI Biopharma, and KBI Biopharma’s
personnel, shall retain exclusive right, title and interest in and to all
KBI Biopharma Process Technology and improvements thereto, subject to the
license granted in Section 14.2 above.

 



11

--------------------------------------------------------------------------------

 

15.



Indemnification

 

15.1



Indemnification by KBI Biopharma KBI Biopharma will indemnify, defend and hold
harmless Client and its  shareholders, directors, officers, employees and agents
(each, a “Client Indemnitee”) from and against all costs, losses, expenses
(including reasonable attorneys' fees) and direct damages (collectively,
“Losses”) resulting from all lawsuits, claims, demands, actions and other
proceedings by or on behalf of any third party (collectively “Claims”) to the
extent arising out of or resulting from: (i) KBI Biopharma’s material breach of
any covenant, obligation or warranty, or a failure of any material
representation made hereunder by KBI Biopharma; or (ii) KBI Biopharma’s gross
negligence or intentional misconduct, except in each case to the extent such
Claims or Losses arise from  negligence or intentional misconduct on the part of
a Client Indemnitee or a breach of this Agreement by Client.

 

15.2



Indemnification by Client.  Client will indemnify, defend and hold harmless
KBI Biopharma and its  shareholders, directors, officers, employees and agents
(each, a “KBI Biopharma Indemnitee”) from and against all Losses resulting from
all Claims to the extent arising out of or resulting from: (i) Client’s material
breach of any covenant, obligation, or warranty, or a failure of any material
representation made hereunder by Client; (ii) the development (including the
conduct of clinical trials in humans), handling, manufacturing, testing,
storage, transportation, disposal, marketing, commercialization  (including any
recalls, field corrections or market withdrawals), distribution, promotion, sale
or use of the Product or results or performance of the Services (including
without limitation as a result of any illness, injury or death to persons,
including  employees, agents or contractors of Client or damage to property),
subject to Section 15.1 above; (iii) Client’s gross negligence or intentional
misconduct; (iv) the infringement or alleged infringement as a result of, or
arising from, the scope of the Services (or execution thereof), the Client
Materials or the Product on the intellectual property rights of a third party
(unless such infringement or alleged infringement arises from methods, processes
or protocols in the sole control  of (as between Client or KBI Biopharma) or
otherwise elected to be used in the Services by KBI Biopharma), except in each
case to the extent such Claims or Losses arise from  negligence or intentional
misconduct on the part of a KBI Biopharma Indemnitee or a breach of this
Agreement by KBI Biopharma.

 

15.3



Indemnification Procedure.  If any Claim covered by Article 15 is brought:

 

15.3.1    the indemnified Party shall promptly notify the indemnifying Party in
writing of such Claim, provided, however, the failure to provide such notice
within a reasonable period of time shall not relieve the indemnifying Party of
any of its obligations hereunder except to the extent the indemnifying Party is
prejudiced by such failure or delay;

 

15.3.2  the indemnifying Party shall assume, at its cost and expense, the sole
defense of such Claim through counsel selected by the indemnifying Party and
reasonably acceptable to the other Party, except that those indemnified may at
their option and expense select and be represented by separate counsel;

 

15.3.3  the indemnifying Party shall maintain control of such defense and/or the
settlement of such Claim;

 

15.3.4  the indemnified Party may, at its option and expense, participate in
such defense, and if it so participates, the indemnifying Party and the
indemnified Party shall cooperate with one another in such defense;

 

15.3.5  the indemnifying Party will have authority to consent to the entry of
any settlement or otherwise to dispose of such Claim (provided and only to the
extent that an indemnified Party does not have to admit liability and such
judgment does not involve equitable relief), and an indemnified Party may not
consent to the entry of any judgment, enter into any settlement or otherwise to
dispose of such Claim without the prior written consent of the indemnifying
Party (not to be unreasonably withheld or delayed); and





12

--------------------------------------------------------------------------------

 

 

15.3.6  the indemnifying Party shall pay the full amount of any judgment, award
or settlement with respect to such Claim and all other costs, fees and expenses
related to the resolution thereof; provided, however, that such other costs,
fees and expenses have been incurred or agreed, as the case may be, by the
indemnifying Party in its defense or settlement of the Claim.

 

16.



Force Majeure

 

Except for each Party’s payment, confidentiality and indemnity obligations, the
obligations of either Party under this Agreement shall be excused during each
period of delay caused by matters such as acts of God, strikes, supplier delays,
shortages of raw materials, power failure, government orders, sufferance of or
voluntary compliance with acts of government or governmental regulation
(including without limitation, acts of the FDA or an applicable foreign
equivalent), or acts of war or terrorism, which are reasonably beyond the
control of the Party obligated to perform (each, a “Force Majeure Event”).  A
Force Majeure Event shall not include a lack of funds, bankruptcy or other
financial cause or disadvantage.  Nothing contained in this Agreement shall
affect either Party’s ability or discretion regarding any strike or other
employee dispute or disturbance and all such strikes, disputes or disturbances
shall be deemed to be beyond the control of such Party.  A Force Majeure Event
shall be deemed to continue only so long as the affected Party shall be using
its commercially reasonable effort to overcome such condition.  If either Party
shall be affected by a Force Majeure Event, such Party shall give the other
Party prompt notice thereof, which notice shall contain the affected Party’s
estimate of the duration of such condition and a description of the steps being
taken or proposed to be taken to overcome such Force Majeure Event. Any delay,
or invalidity in the results delivered, in the performance of the Services
occasioned by any such cause shall not constitute a default under this
Agreement, and the obligations of the Parties shall be suspended during the
period of delay so occasioned.  During any period of any Force Majeure Event,
the Party that is not directly affected by such Force Majeure Event may take any
reasonable action necessary to mitigate the effects of such Force Majeure
Event.  If any part of the Services is invalid as a result of such disability,
KBI Biopharma will, upon written request from Client, but at Client’s sole cost
and expense, repeat that part of the Services affected by the Force Majeure
Event. 

 

17.



Insurance

 

17.1



KBI Biopharma Insurance.  KBI Biopharma shall secure and maintain in full force
and effect throughout the Term policies of insurance for (a) workers’
compensation in accordance with applicable statutory requirements, employer’s
liability in an amount not less than $1,000,000, and automobile liability in an
amount not less than $1,000,000, (b) commercial general liability in an amount
not less than $2,000,000 per occurrence and $2,000,000 in the aggregate, and (c)
products liability in an amount not less than $2,000,000 per occurrence and
$2,000,000 in the aggregate.

 

17.2



Client Insurance.  Client shall secure and maintain in full force and effect
throughout the Term, and for a period of three (3) years after completion of any
clinical trials in which any Product provided under this Agreement is used,
policies of insurance for (a) workers’ compensation in accordance with
applicable statutory requirements, employer’s liability in an amount not less
than $1,000,000, and automobile liability in an amount not less than $1,000,000,
(b) primary and noncontributory commercial general liability in an amount not
less than $2,000,000 per occurrence and $2,000,000 in the aggregate, (c) primary
and noncontributory products/completed operations liability in an amount not
less than $5,000,000 per occurrence and $5,000,000 in the aggregate, and (d)
primary and noncontributory umbrella liability in an amount not less than
$5,000,000 per occurrence and $5,000,000 in the aggregate.  KBI Biopharma shall
be added as an additional insured on each policy herein, except the worker’s
compensation policy, and each such policy shall require that KBI Biopharma be
provided not less than thirty (30) days notice prior to its
cancellation.  Client shall provide a waiver of subrogation in favor of
KBI Biopharma with respect to each policy above.

 



13

--------------------------------------------------------------------------------

 

18.



Independent Contractor; Non-Solicitation

 

18.1



Independent Contractor.  KBI Biopharma shall perform the Services as an
independent contractor of the Client. The relationship between the Parties shall
not constitute a partnership, joint venture or agency nor constitute either
Party as the agent, employee or legal representative of the other.  The Parties
agree that neither shall have power or right to bind or obligate the other, nor
shall either hold itself out as having such authority.

 

18.2



Non-Solicitation.  During the Term of this Agreement and for one (1) year
thereafter, each Party agrees not to directly or indirectly solicit to hire or
hire (in any capacity) any person who is an employee, contractor, consultant or
representative of the other Party; provided that newspaper, internet or other
advertisements to fill job openings shall not be deemed to be “solicitation”
hereunder. Any exceptions to this provision must be in writing and signed by
each Party and, for each person that is hired in such manner, the hiring Party
shall compensate the other Party at the rate of 30% of such person’s annualized
base salary.

 

19.



Publicity

 

The Parties may agree in writing to issue press releases or public disclosures
describing the general nature of the Services provided hereunder.  The use of
the name, trademark, logo, or other identifying materials of either Party or its
employees in any publicity, advertising or promotional material shall require
the other Party’s express prior written consent.

 

20.



Use of Intellectual Property Rights

 

Except as expressly stated in this Agreement, no intellectual property rights of
any kind or nature are conveyed by this Agreement and neither Party shall have
any right, title or interest in or to the other Party's intellectual property
rights for any purpose whatsoever without such other Party's prior written
consent.

 

21.



Entire Agreement, Amendment, Construction, Precedence

 

This Agreement, any Proposal, and any applicable Quality Agreement constitute
the entire agreement between the Parties and supersede all prior and
contemporaneous negotiations, representations, commitments, agreements and
understandings between the Parties (whether written or oral) relating to the
subject matter hereof.  This Agreement may not be amended or modified without
the mutual written consent of both Parties. Each Party has had the opportunity
to consult with counsel in connection with the review, drafting and negotiation
of this Agreement.  Accordingly, the rule of construction that any ambiguity in
this Agreement shall be construed against the drafting Party shall not
apply.  In the event of any conflict among the components of this Agreement, the
following order of precedence shall apply: (i) the terms and conditions of the
Agreement, (ii) the Quality Agreement (if existing), and (iii) the Proposal.  If
Client chooses to issue a purchase order for the delivery of the Services or any
component thereof, such purchase order should reference this Agreement and shall
be issued solely for the convenience of Client and to provide subject matter
description; however, any legal terms and conditions contained therein shall be
of no effect.

 

22.



Choice of Law

 

This Agreement shall be construed and enforced in accordance with the laws of
and in the venue of the State of North Carolina, without regard to its, or any
other jurisdiction’s, rules regarding conflicts or choice of laws.    The
Parties waive application of the provisions of the 1980 U.N. Convention on
Contracts for the International Sale of Goods, as amended.

 

23.



Dispute Resolution

 

23.1



Initial Attempts to Resolve Disputes.  If a dispute arises between the Parties
in connection with this Agreement, the respective presidents or senior
executives of KBI Biopharma and Client shall first



14

--------------------------------------------------------------------------------

 

meet as promptly as practicable and attempt to resolve in good faith such
dispute.  If such parties cannot resolve the dispute within thirty (30) days
after written notice given by one Party to the other specifically invoking this
stage in the dispute resolution procedure, either Party may by written notice to
the other commence the arbitration process set forth in Section 23.2 below.

 

23.2



Arbitration.  If a dispute has not been resolved by negotiation as provided in
Section 23.1 above, then, except as otherwise provided in this Section 23.2, the
dispute will be finally settled by binding arbitration in accordance with the
Commercial Arbitration Rules of the AAA then in effect, by three (3)
arbitrators, one of whom will be designated by each Party and the third of whom
will be designated by the two so designated.  The arbitration shall be conducted
in English and held in Durham, North Carolina for an arbitration initiated by
Client or in Los Angeles, California for an arbitration initiated by
KBI Biopharma.  The arbitrators will render their award in writing and, unless
all Parties agree otherwise, will include an explanation in reasonable detail of
the reasons for their award.  Judgment upon the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof.  The
Parties expressly waive any putative right they may otherwise have to seek an
award arising out of any dispute hereunder of punitive damages or any other
damages limited or excluded by this Agreement.  The arbitrator will have the
authority to grant injunctive relief and other specific performance.  The
arbitrator will, in rendering its decision, apply the substantive law of the
State of North Carolina, without regard to its conflict of laws provisions.  The
decision and/or award rendered by the arbitrator will be final and
non-appealable (except for an alleged act of corruption or fraud on the part of
the arbitrator).

 

23.3



Expenses.  All expenses and fees of the arbitrators and expenses for hearing
facilities and other expenses of the arbitration will be borne equally by the
Parties unless the Parties agree otherwise or unless the arbitrators in the
award assess such expenses against one of the Parties or allocate such expenses
other than equally between the Parties.  Each of the Parties will bear its own
counsel fees and the expenses of its witnesses except (i) to the extent
otherwise provided in this Agreement or by applicable law or (ii) to the extent
the arbitrators in their discretion determine for any reason to allocate such
fees and expenses among the Parties in a different manner.  Any attorney or
retired judge who serves as an arbitrator will be compensated at a rate equal to
his or her current regular hourly billing rate unless otherwise mutually agreed
upon by the Parties and the arbitrator.

 

23.4



Interlocutory Relief.    Compliance with this Article 23 is a condition
precedent to seeking relief in any court or tribunal in respect of a dispute,
but nothing in this Article 23 will prevent a Party from seeking interlocutory
relief in the courts of appropriate jurisdiction provided in Article 22, pending
the arbitrator’s determination of the merits of the controversy, if applicable
to protect the Confidential Information, property or other rights of that Party.

 

24.



Assignment and Delegation

 

24.1



Assignment.  This Agreement between the Parties shall not be assigned in whole
or in part by either Party without the prior written consent of the other, which
consent shall not be unreasonably withheld or delayed; provided, however, either
Party may assign this Agreement in its entirety without the other Party’s
consent, upon written notice to the other Party, as part of:  (a) the sale of
all or substantially all of the assets or the entire business to which this
Agreement relates, or (b) a merger, consolidation, reorganization or other
combination with or into another person or entity, in each case, pursuant to
which the surviving entity or assignee assumes in writing the assigning or
merging Party’s obligations hereunder. Any attempt to assign, or purported
assignment of, this Agreement in contravention to this Section 24.1 shall be
void ab initio and of no effect.  This Agreement shall be binding upon and inure
to the benefit of the Parties hereto and their respective successors and
permitted assigns.

 

24.2



Delegation.  Neither Party may delegate any performance under this Agreement;
however, performance of the Services hereunder may be delegated or subcontracted
by KBI Biopharma with the written consent of Client and provided KBI Biopharma
shall remain responsible for performance



15

--------------------------------------------------------------------------------

 

of the Services and liable for all obligations under this Agreement.

 

25.



Term and Termination

 

25.1



Term.  The term of this Agreement (the “Term”) shall be from the Effective Date
until the third anniversary thereof, unless extended or earlier terminated as
provided herein. If the Services have not been completed at the end of the
initial term, the Term will thereafter be extended for successive one year
periods until the Services have been completed.  Additionally, the Agreement may
be terminated sooner as provided in Section 25.2 or 25.3, or the Term may be
extended by written agreement of the Parties.

 

25.2



Termination without Breach.  Client may terminate this Agreement or a Proposal
prior to completion of the Proposal by providing sixty (60) days written notice
to KBI Biopharma, subject to the conditions of this Section 25.2.  Upon receipt
of such notice of termination, KBI Biopharma will promptly scale down the
affected portion of the Proposal and use reasonable commercial efforts to avoid
(or minimize, where non-cancellable) additional expenses.  It is understood
between the Parties that KBI Biopharma will incur substantial costs for
reservations of resources and planning in order to undertake the provision of
Services.  Therefore, in the event that this Agreement or a Proposal is
terminated for any reason other than (i) by Client for KBI Biopharma’s material
breach in accordance with Section 25.3 or (ii) by Client in accordance with
Section 25.4, Client shall pay KBI Biopharma upon receipt of invoice all of its
costs for Services performed and expenses incurred or irrevocably obligated
related to the Proposal and wind down of activities, plus, as liquidated damages
and not as a penalty, an amount equal to the greater of (a) twenty percent (20%)
of the cost of the Services not yet performed as of the effective date of
termination for any Proposal terminated under this Section 25.2; or (b) the
amounts due pursuant to Section 7.3 for cancellation of any manufacturing runs
scheduled within 180 days of the termination.  Such costs and liquidated damages
will be deducted first from any payments previously made but not otherwise spent
under the Agreement, provided further that after such costs and liquidated
damages are deducted any unspent funds shall be returned to Client.

 

25.3



Termination for Breach.  In the event of a material breach of this Agreement by
a Party that is not cured within thirty (30) days of written notice of such
breach by the non-breaching Party, the non-breaching Party may terminate this
Agreement or a Proposal immediately upon written notice.  Upon such termination,
KBI Biopharma will promptly scale down the affected portion of the Proposal and
use its reasonable commercial efforts to avoid (or minimize, where
non-cancellable) additional expenses.  It is understood between the Parties that
KBI Biopharma will incur substantial costs for reservations of resources and
planning in order to undertake the provision of Services.  Therefore, in the
event of termination under this Section 25.3 by KBI Biopharma, Client shall pay
KBI Biopharma upon receipt of invoice all of its costs incurred or irrevocably
obligated related to the Proposal and wind down of activities, plus, as
liquidated damages and not as a penalty, an amount equal to any funds previously
paid but not spent under the Proposal.  In the event KBI Biopharma is able to
resell to any third party the processing capacity that would have otherwise been
used to perform the Services, KBI Biopharma and Client shall negotiate in good
faith a reasonable refund to Client, with consideration of the costs and
expenses incurred by KBI Biopharma in reselling the capacity and providing
services to third parties. 

 

25.4



Bankruptcy.  This Agreement may be terminated upon written notice by a Party in
the event: (i) the other Party voluntarily enters into bankruptcy proceedings;
(ii) the other Party makes an assignment for the benefit of creditors; (iii) a
petition is filed against the other Party under a bankruptcy law, a corporate
reorganization law, or any other law for relief of debtors or similar law
analogous in purpose or effect, which petition is not stayed or dismissed within
thirty (30) days of filing thereof; or (iv) the other Party enters into
liquidation or dissolution proceedings or a receiver is appointed with respect
to any assets of the other Party, which appointment is not vacated within one
hundred and twenty (120) days.  Notwithstanding the foregoing, all rights and
licenses granted under or pursuant to this Agreement by KBI Biopharma to are and
shall be deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy
Code, licenses of rights to “intellectual



16

--------------------------------------------------------------------------------

 

property” as defined under Section 101(52) of the US. Bankruptcy Code. 
KBI Biopharma agrees that Client, as a licensee of such rights under this
Agreement, shall retain and may fully exercise all of its rights and elections
under the U.S. Bankruptcy Code.  Without limiting the foregoing, the Parties
further agree that if a bankruptcy proceeding is commenced by or against
KBI Biopharma then, in the event it rejects this Agreement pursuant to Section
365 of the U.S. Bankruptcy Code or otherwise applicable law and  Client elects
to retain its rights hereunder pursuant to Section 365(n) of the U.S. Bankruptcy
Code or otherwise applicable law, the other Party shall be entitled to a
complete duplicate of (or complete access to, as appropriate) any such
intellectual property and all embodiments of such intellectual property.  The
Parties further agree, without limiting the foregoing, that unless and until
KBI Biopharma rejects this Agreement pursuant to applicable law, KBI Biopharma
shall perform all of its obligations hereunder or immediately provide to Client
a complete duplicate of (or complete access to, as appropriate) any such
intellectual property and all embodiments of such intellectual property, and the
same, if not already in Client’s possession,

 

25.5



Effects of Termination. Upon termination of this Agreement for any reason, each
Party shall, as soon as practicable, but in any event within ten (10) business
days of the effective date of termination, return to the other all Confidential
Information which it possesses that belongs to the other Party, except that each
may retain a copy in its law department for record keeping purposes.  Upon
termination of this Agreement, KBI Biopharma will furnish to Client a complete
inventory of all work in progress and an inventory of all Product processed
pursuant to the Proposal. Upon termination of this Agreement, neither Party
shall use or exploit in any manner whatsoever any intellectual property rights
or Confidential Information of the other Party, excepted as may be specifically
provided in this Agreement. Notwithstanding the foregoing, any rights or
licenses granted under Article 14 for any Proposal that is substantially
completed shall remain in full force and effect provided Client has pays  all
amount due under such Proposal for work completed.  With respect to the
liquidated damages set forth in Section 25.2 and Section 25.3, the Parties
acknowledge and agree that (i) actual damages would be difficult or
impracticable to ascertain, (ii) the amounts set forth in Section 25.2 or
Section 25.3, as applicable, represent the Parties reasonable estimate of such
damages, and (iii) the amounts set forth in this Section 25.2 or Section 25.3,
as applicable, are not unreasonable under the circumstances existing at the time
this Agreement was entered.  In the event of a termination for any reason other
than a material breach by Client, KBI Biopharma shall assist in the transfer of
all necessary, intellectual property, methods, processes, documentation and
other information necessary to allow Client to utilize the work product arising
from the Services, including the licenses granted hereunder, at the reasonable
expense of Client.

 

26.



Survival

 

Articles 4, 10, 11, 13, 14, 15, 19, 20, 21, 22, 23, 26, and Sections 7.4,
12.2.4, 17.2, 25.2, 25.3 and 25.5 hereof shall survive termination or expiration
of this Agreement.  Expiration or termination shall not extinguish the rights
and remedies of either Party with respect to any antecedent breach of any of the
provisions of this Agreement or payments due or earned under this Agreement.

 

27.



Severability

 

In the event that any one or more of the provisions of this Agreement should be
held for any reason by any court or authority having final jurisdiction over
this Agreement, or over any of the Parties to this Agreement, to be invalid,
illegal, or unenforceable, such provision or provisions shall be reformed to
approximate as nearly as possible the intent of the Parties, and if not
reformable, shall be divisible and deleted in such jurisdictions; elsewhere,
this Agreement shall not be affected.

 

28.



Waiver and Remedies

 

The delay or waiver (or single or partial exercise) by either Party hereto of
any right, power, or privilege hereunder, or of any failure of the other Party
to perform, or of any breach by the other Party, shall not be deemed a waiver of
any other right, power, or privilege hereunder or of any other breach by or
failure of



17

--------------------------------------------------------------------------------

 

such other Party, whether of a similar nature or otherwise.  Any such waiver
must be made in writing.  Except as may otherwise be specifically set forth in
this Agreement, no remedy referred to in this Agreement is intended to be
exclusive, but each shall be cumulative and in addition to any other remedy
referred to in this Agreement or otherwise available under law or equity.  No
Party shall have any right of set off with respect to amounts it has an
obligation to pay hereunder.  No provision of this Agreement shall in any way
inure to the benefit of any third person so as to constitute to any such person
a third-party beneficiary of this Agreement or otherwise give rise to any cause
of action in any person not a Party hereto.

 

29.



Counterparts

 

This Agreement, the Quality Agreement(s), the Proposal and any other attachment
may be executed in counterparts, each of which will be deemed an original but
all of which together will constitute a single instrument. A facsimile or
electronic transmission of the above referenced documents, or a counterpart,
shall be legal and binding on the Parties.

 

30.



Headings

 

All article and section titles or headings contained in this Agreement, the
Quality Agreement and the Proposal are for convenience only, will not be deemed
a part hereof or thereof, and will not affect the meaning or interpretation of
this Agreement.

 

 

 

[Signature Page Follows.]





18

--------------------------------------------------------------------------------

 

In Witness Whereof, the Parties by their authorized representatives execute this
Agreement as of the Effective Date.

 

 

KBI BIOPHARMA, INC.

 

XENCOR, INC.

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 





19

--------------------------------------------------------------------------------

 



Attachment One:  Proposal



20

--------------------------------------------------------------------------------